ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                      )
                                                  )
Pulliam Construction Company, Inc.                )        ASBCA Nos. 58523, 58524, 58525
                                                  )                   58526,58527,58528
                                                  )                   58529,58530
                                                  )
Under Contract No. N62473-06-D-1017               )

APPEARANCE FOR THE APPELLANT:                              Thomas M. Finrow, Esq.
                                                            The Law Firm of Thomas M. Finrow
                                                            LaMesa, CA

APPEARANCES FOR THE GOVERNMENT:                            Ronald J. Borro, Esq.
                                                            Navy Chief Trial Attorney
                                                           Genifer M. Tarkowski, Esq.
                                                            Trial Attorney

                                  ORDER OF DISMISSAL

      The dispute has been settled.

      The appeals   ar~   dismissed with prejudice.

      Dated: 5 February 2014




                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58523, 58524, 58525, 58526,
58527, 58528, 58529, 58530, Appeals of Pulliam Construction Company, Inc., rendered
in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2